DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-6, 9-14, and 17-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

The Examiner agrees with the Applicant’s remarks dated 25 April 2022 regarding the allowability of claims 1, 10, and 18.
Regarding claim 21, no reference nor combination of references was found which teaches an apparatus configured to drive a sprocket including a main track frame with spaced apart inboard and outboard support members, a sprocket carrier carried on the support members by first and second bearing assemblies, and a gear assembly in the sprocket carrier, wherein a first quill of the first bearing assembly is operative to set a nominal axial preload between the two bearing assemblies and a second quill of the second bearing is operative to set a final working axial preload between the two bearing assemblies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659